DETAILED ACTION
	Claims 1-20 are present for examination.
	Claims 2, 8, 13, 17 and 16 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 01/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,896,715 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 01/21/2022 are persuasive.
claim 1; a dynamic memory system having a plurality of memory regions respectively storing a plurality of types of data; and a controller coupled to the dynamic memory system via a communication channel and operatively to: monitor usages of memory access bandwidth of the plurality of memory regions; determine to reduce memory bandwidth used by refreshing the dynamic memory system; and reduce a refresh rate of at least one of the plurality of memory regions based on a type of data stored in the one of the plurality of memory region as recited in claim 12; and partitioning memory of a dynamic memory system into a plurality of regions pre- associated with a plurality of types of data; storing data in the plurality of regions according to types of the data; monitoring memory bandwidth usages of the dynamic memory system, wherein the controller refreshes the dynamic memory system; determining to reduce bandwidth penalty caused by refreshing the dynamic memory system; and reducing a refresh rate of at least one of the plurality of memory regions in accordance with a type of data stored in the one of the plurality of memory regions as recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 11, filed 01/21/2022, with respect to the objection of claims 2, 8, 13 and 17 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 

Applicant’s arguments, see pages 11-12, filed 01/21/2022, with respect to the Double Patenting rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see pages 12-13, filed 01/21/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139